Name: Council Regulation (EEC) No 1567/92 of 15 June 1992 on a second emergency measure to supply food products to the population of Albania
 Type: Regulation
 Subject Matter: trade policy;  Europe;  foodstuff;  cooperation policy;  trade
 Date Published: nan

 20. 6. 92 Official Journal of the European Communities No L 166/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1567/92 of 15 June 1992 on a second emergency measure to supply food products to the population of Albania critical conditions of supply in that country ; whereas the Community has intervention stocks of agricultural products and whereas such products should be used to implement the measure in question ; whereas, in the case of some of these products, the measures required could be adopted by the Commission itself, pursuant to the Regu ­ lation in force ; Whereas it is for the Commission to lay down the detailed rules for the application of this measure, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), and in particular Article 7 (5) and Article 8 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), and in particular Article 6 (6) and Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), and in particular Article 6 (5) and Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (4), and in particular Article 35 thereof, Having regard to the proposal from the Commission, Whereas the market for certain agricultural products may feature production situations which make it possible to dispose of such products on special terms ; Whereas provision should be made to continue, by way of a second measure, the supply of food products to the population of Albania in order to improve the very Article 1 An emergency measure is hereby adopted, under the conditions laid down in the following Articles, for free supply to the population of Albania of certain food products to be determined, available as a result of inter ­ vention. Expenditure on this measure shall be limited to ECU (budgetary) 45 million. Article 2 1 . The products may be supplied unprocessed or in processed form. 2. The measure may also relate to food products obtained through a commercial exchange of products from intervention stocks against goods belonging to the same group of products. 3. The supply costs, including transport and, where applicable, processing, shall be determined by invitation to tender or, on account of the urgency of the situation, by direct-agreement procedure. 4. The costs shall be reimbursed to the operators concerned in respect of the supply of products for which proof is provided that they have reached the delivery stage laid down. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . Regulation as last amended by Regulation (EEC) No 3577/90 (OJ No L 353, 17. 12. 1980, p. 23). (2) OJ No L 148, 28 . 6 . 1968 , p. 13 . Regulation as last amended by Regulation (EEC) No 1630/91 (OJ No L 150, 15 . 6. 1991 , p. 19). (3) OJ No L 148, 29. 6 . 1968 , p. 24. Regulation as last amended by Regulation (EEC) No 1628/91 (OJ No L 150, 15. 6. 1991 , p. 16). (4) OJ No L 1 18, 20. 5. 1972, p. 1 . Regulation as last amended by Regulation (EEC) No 1623/91 (OJ No L 150, 15. 6. 1991 , P. 8). No L 166/2 20. 6 . 92Official Journal of the European Communities 5. Products consigned pursuant to this Regulation shall not qualify for export refunds and shall not be subject to the arrangements concerning monetary compensatory amounts. Article 3 The detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or, as the case may be, in the corresponding Articles in the other Regulations on the common organization of the markets in question . Article 4 The Commission shall be responsible for verifying the delivery operations and for the application of the criteria adopted when the aid is distributed to the population concerned. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 15 June 1992. For the Council The President Jo5o PINHEIRO